        Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 1 of 15




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


 JUNE SUMNER WARE                         :
      Plaintiff,                          :
                                          :        No. 3:20-CV-00693 (VLB)
        v.                                :
                                          :
 STATE OF CONNECTICUT                     :        July 23, 2021
     Defendant.                           :
                                          :
                                          :
                                          :
                                          :

  MEMORANDUM OF DECISION AND ORDER DENYING PLAINTIFF’S MOTIONS
             FOR RECONSIDERATION, [DKTS. 14, 17-18]

      Before the Court is Plaintiff June Sumner Ware’s motions for reconsideration

of the Court’s December 14, 2020 order [Dkt. 12] dismissing Plaintiff’s pro se

complaint pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii)-(iii) for failure to state a claim and

for lack of subject matter jurisdiction. [Dkts. 14, 17-18 (Pl. Mots. for Recons.)] For

reasons set forth herein, the Court DENIES Plaintiff’s motion for reconsideration.


                                      Background


      The allegations in the complaint are assumed to be true and are construed

liberally and in a light most favorable to Plaintiff. In May 2020, Plaintiff filed a pro

se complaint against the State of Connecticut and state officials related to

intertwined criminal and child custody cases. To summarize, in June 2014,

Plaintiff’s children were adjudicated neglected and committed to the Department

of Children and Families (“DCF”) following Plaintiff’s criminal conviction on

charges of Criminal Attempt to Commit Assault in the Second Degree. [Dkt. 1


                                              1
        Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 2 of 15




(Compl.) at 12]. Her parental rights were terminated on August 8, 2016. [Id. at 10].

On August 26, 2016, Attorney James Hardy filed a notice of appeal on Plaintiff’s

behalf. [Id.]. The appeal was rejected because Attorney Hardy did not pay the filing

fee, although the option to pay the fee was unavailable because of a technical

problem with the court’s e-filing system. [Id.]. Attorney Hardy successfully re-filed

the appeal, but the Appellate Court granted the Attorney General’s motion to

dismiss the appeal and denied Attorney Hardy’s motion to file a late appeal of that

decision in December 2016. [Id. at 10-11]. Thereafter, a permanency hearing was

held on April 6, 2017, after which Plaintiff’s children were adopted by non-relative

DCF certified foster parents. [Id. at 11].


      Earlier, while the appeal was pending in September 2016, Plaintiff was

arrested and charged with Harassment in the Second Degree based on alleged

threatening emails that Plaintiff sent to two DCF social workers. [Id. at 11]. Plaintiff

alleged that she was convicted of the charge “based on a testimony that is

offensive, derogatory, and omits substantive evidence and the findings of

credibility of both factual information and identifiable witnesses.” [Id. at 13]


      Plaintiff is “an outspoken critic of some of the policies of the judicial system

related to gross human rights violations and unconstitutional of said practices and

customs. For doing so she was maliciously prosecuted -not once, but twice- by

state officials who disliked her personally.” [Id. at 14]. She alleged that Lisa Butler,

one of the DCF social workers who received Plaintiff’s allegedly threatening email,

“attempt[ed] to undermine the plaintiff's mental health [and] is an example of

government gang stalking.” [Id.].

                                             2
        Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 3 of 15




       The complaint alleged deprivation of Plaintiff’s civil rights in violation of 42

U.S.C. § 1983 and 18 U.S.C. § 242 arising from the Appellate Court’s ruling

dismissing Plaintiff’s appeal of the termination of her parental rights. [Id. at 14-15].


       Next, the complaint alleged violation of 18 U.S.C. § 241 based on collusion

between Plaintiff’s probation officer and the state police, who conspired with DCF

and the State’s Attorney to retaliate against Plaintiff. [Id.].


       Next, Plaintiff alleged that the judges who presided over the proceeding to

terminate her parental rights were negligent because they failed to undertake

efforts to reunite the family and in considering evidence that should have been

excluded in violation of 28 U.S.C. § 351. [Id. at 15-16].


       Plaintiff alleged violation of 18 U.S.C. § 1584 based on allegations that she

was sold into involuntary servitude because the state prosecutor, Attorney

Benjamin Zivyon, recommended a competency evaluation as a condition of

visitation without any evidence that Plaintiff was of unsound mind and she was

deprived of pre-trial procedural rights. [Id. at 16-17].


       Next, Plaintiff alleged that her civil rights guaranteed by the First, Fourth,

and Fourteenth Amendments to the U.S. Constitution, as enforced through the Civil

Rights Act of 1871, were violated by the timing and form of the Petition of Neglect

and an Order of Temporary Custody that initially removed Plaintiff’s children from

her care. [Id. at 17].


       Finally, Plaintiff alleged violation of 18 U.S.C. § 1621, 18 U.S.C. § 1623, and

18 U.S.C. § 371, all provisions of the federal criminal code, because court officials

                                            3
        Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 4 of 15




made false statements on the record about Plaintiff’s identity. Plaintiff claims that

“judges and court officers have derived substantial revenue from the act of

infringing on a private citizen.” [Id. at 17].


       Plaintiff requested three remedies. First, Plaintiff requested equitable relief

in the form of the protection of personal information including, but “not limited to,

legal name, social security number, driver’s license number, state identification

card number, bank account number, credit or debit card number, passport or alien

registration number, or health insurance identification number, birth dates,

location of property (s), travels, new address private and confidential from

government corporate spying. And make it a criminal act to uncover, disclose, or

investigate the same.” [Id. at 18].


       Second, Plaintiff requested an injunction which both orders “a full

investigation into the trial for termination of parental rights for reconsideration if

the decision was improper. The reversal of the judgement for termination of

plaintiff’s parental rights and the reunification of family.” [Id.]. Plaintiff also

requested specific performance in allowing the review of the claim and an order

which reverses “the finding of substantiation and the order that he be listed on the

Central Registry, or such other proper order […] and grant full pardon with the

expungement of reports of neglect and abuse that have been investigated and

substantiated [as well as the] expungement of all criminal history pertaining to

Harassment 2nd degree and Failure to Appear [as well as the DCF facilitating] an

independent assessment of the both children.” [Id.].



                                             4
        Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 5 of 15




      Third, Plaintiff requested “restitution-punitive damages for damages due to

pain and suffering, emotional distress, damage to reputation, for all the time

wasted and defamation of character. Money damages as a result from fines for

violations under the titles listed above and contempt of the Notice of Trust

enumerated in the Fee Schedule Appendix A of the Private Revocable Trust of June

Sumner Ware El Bey.” [Id. at 19].


      The Court dismissed Plaintiff’s complaint           pursuant to 28 U.S.C. §

1915(e)(2)(b) in a memorandum of decision dated December 14, 2020. [Dkt. 12

(Mem. of Decision)].


      The Court first considered Plaintiff’s malicious prosecution claim which was

misstyled as a claim under the federal criminal code. [Id. at 8-12]. Plaintiff alleged

violation of six federal criminal statutes, but only 18 U.S.C. § 1584 is recognized as

providing a private right of action, which exists for victims of involuntary servitude.

[Id. at. 8-9]. Plaintiff failed to plausibly allege how a court ordered psychological

evaluation or interference with her right to self-representation during a criminal

proceeding amounts to forced labor. [Id. at 9](citing United States v. Kozminski,

487 U.S. 931, 952 (1988)).


      Based on her allegations and in construing the complaint liberally, the Court

considered the substance of Plaintiff’s malicious prosecution claims under 42

U.S.C. § 1983. [Id. at 10-12]. The Court held that Plaintiff failed to state a claim for

malicious prosecution because Plaintiff did not (and could not) allege a favorable

termination as required by Heck v. Humphrey, 512 U.S. 477 (1994) and its progeny.


                                           5
        Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 6 of 15




[Id.]. Under Heck, if a determination favorable to the plaintiff in a § 1983 action

“would necessarily imply the invalidity of [her] conviction or sentence,” then the

plaintiff must prove that the conviction or sentence has been reversed on direct

appeal or declared invalid before she can recover any damages. 512 U.S. at 486-87.

Heck’s favorable termination rule also applies to actions seeking equitable

remedies. Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005)


      In the absence of any allegations concerning the disposition of the 2014

criminal harassment     charge against her, the Court reviewed the docket

corresponding to the Connecticut Superior Court case number listed by Plaintiff in

her complaint. [Mem. of Decision at 12]. The docket shows that she was convicted

of violation of Conn. Gen. Stat § 53a-183 on January 10, 2020 and sentenced to 90

Days Jail, Execution Suspended, Conditional Discharge 1 Year for Harassment in

the Second Degree. [Id. at 12](citing State v. June S. Ware, No. H14H-CR16-

0134644-T, (Conn. Super. Ct. Jan. 10, 2020)).


      The Court then considered Plaintiff’s allegations arising from the termination

of her parental rights and determined that it lacked subject matter jurisdiction over

the claims. [Mem. of Decision at 12-15]. Specifically, the exercise of federal

jurisdiction over Plaintiff’s claims arising from the termination of her parental

rights was prohibited by the Rooker-Feldman doctrine because it was a de facto

appeal of the state court’s decision. [Id.](citing Phifer v. City of New York, 289 F.3d

49, 57 (2d Cir. 2002)(holding that a mother’s § 1983 claim that functionally

challenged the family court’s determination of custody, neglect, and visitation was



                                          6
        Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 7 of 15




barred by the Rooker-Feldman doctrine because plaintiff sought to re-gain custody

that was terminated by the state court).


      Additionally, the Court held that Plaintiff’s claim against the State of

Connecticut was jurisdictionally barred by the Eleventh Amendment to the U.S.

Constitution. [Id. at 15] (citing Kentucky v. Graham, 473 U.S. 159, 167 n. 14 (1985)).

Similarly, the individual defendants were only named in their official capacities.

Therefore, they were also immune from money damages pursuant to the Eleventh

Amendment. [Id.].1 The injunctive relief Plaintiff sought was primarily retrospective

and would not remedy a future violation of federal law. Green v. Mansour, 474 U.S.

64, 73 (1985). To the extent Plaintiff sought prospective equitable relief, it was

limited to a request for an order protecting her personally identifiable information.

[Id. at 16]. However, Plaintiff failed to allege any facts for the court to ascertain the

basis for a legal injury arising from unauthorized access or distribution of

information protected by federal law or a nexus between the relief sought and the

claims alleged. [Id.].


      For these reasons, the Court granted Plaintiff’s motion to proceed in forma

pauperis but dismissed the complaint pursuant to 28 U.S.C. § 1915(e)(2)(b).


      Plaintiff then filed a motion for reconsideration on January 12, 2021. [Dkt. 14]

The motion was not signed by Plaintiff as a self-represented party as required by



1 The Court also noted that Plaintiff alleged that the state judges who presided
over her cases were negligent. Plaintiff did not name any state judges as parties
to the suit. Even if she had, they are absolutely immune for suits for money
damages for their judicial actions. [Id. at 16-17] (citing Bliven v. Hunt, 579 F.3d
204, 209 (2d Cir. 2009)).
                                           7
        Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 8 of 15




Fed. R. Civ. P. 11(a). The Court provided Plaintiff with the opportunity to cure her

filing. [Dkt. 16]. Plaintiff then filed two motions titled “Motion to Reargue Pursuant

to 42 U.S.C. § 1983,” which the Court construes as motions for reconsideration

pursuant to Local Rule 7(c). [Dkts. 17-18]. The pleadings are identical to Plaintiff’s

unsigned motion, except that they are signed. The latter also includes a copy of an

outline of a legal argument titled “Statutory Factors: CLOSING REMARKS WITH

CONNECTICUT STATE GENERAL STATUTE 46B-55(C)(2011)” and a copy of Chief

Judge Underhill’s decision granting reciprocal attorney discipline in In Re

Josephine Smalls Miller, 18-gp-35 (SRU).


                                   Legal Standard


      In the Second Circuit, the standard for granting a motion for reconsideration

“is strict, and reconsideration will generally be denied unless the moving party can

point to controlling decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion reached by the

court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); see D. Conn.

L. R. 7(c) (requiring the movant to file along with the motion for reconsideration “a

memorandum setting forth concisely the controlling decisions or data the movant

believes the Court overlooked”).

      There are three grounds for granting a motion for reconsideration: (1)

“intervening change of controlling law”; (2) “the availability of new evidence”; or

(3) a “need to correct a clear error or prevent manifest injustice.” Virgin Atl.

Airways Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (quoting 18

C. Wright, A. Miller & E. Cooper, Fed. Practice & Procedure, § 4478 at 790). If the

                                          8
        Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 9 of 15




Court “overlooked controlling decisions or factual matters that were put before it

on the underlying motion,” reconsideration is appropriate. Eisemann v. Greene,

204 F.3d 393, 395 (2d Cir. 2000) (per curium). However, a motion for reconsideration

should be denied when the movant “seeks solely to relitigate an issue already

decided.” Shrader, 70 F.3d at 257; Patterson v. Bannish, No. 3:10-cv-1481 (AWT),

2011 WL 2518749, at *1 (D. Conn. June 23, 2011) (same).

                                      Analysis

      As discussed above, Plaintiff’s complaint essentially alleged two claims:

first, that she was maliciously prosecuted in 2016 in retaliation for appealing the

termination of her parental rights, and, second, that she was deprived of her

parental rights without due process because of procedural errors or irregularities

in the child custody proceedings. Plaintiff’s motion for reconsideration only

addresses her second claim.


      Plaintiff seeks reconsideration on the grounds that the Court’s decision

dismissing her complaint “appears to be in direct contravention of Title 18 section

242 (1) decision issued by the U.S. Supreme Court (State v. Mobley, 240 N.C. 476,

83 S.E. 2D 100)(1954), 42 U.S.C. § 1983, and the court ruling overlooked objective

facts.” [Dkt. 18 at 1]. Plaintiff argues that her complaint “was essentially an appeal

action in which the plaintiff, JUNE SUMNER WARE, sought to address alleged

inconsistencies in the trial court’s memorandum of decision as well as claims of

law that the [movant] claimed were not addressed by the Connecticut Appellate

court.” [Id. at 2](capitalization and brackets in original). The Court agrees that




                                          9
       Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 10 of 15




Plaintiff’s complaint is “essentially an appeal action,” which is why the Court’s

jurisdiction over this matter is precluded by the Rooker-Feldman doctrine.


      As an initial premise, the Court agrees that parents have a fundamental right

to make “decisions concerning the care, custody, and control of their children.”

Troxel v. Granville, 530 U.S. 57, 66 (2000). Although a parent’s custody rights are

fundamental, they are not limitless. See In re Davonta V., 285 Conn. 483, 487, 940

A.2d 733, 736 (2008)(summarizing the procedural steps for non-voluntary

termination of parental rights in Connecticut). Domestic relations matters,

including child custody determinations, are adjudicated by state courts. In re

Burrus, 136 U.S. 586, 593–94 (1890)(“[t]he whole subject of the domestic relations

of husband and wife, parent and child, belongs to the laws of the states, and not to

the laws of the United States.”).


      Federal courts have limited subject matter jurisdiction. Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). For subject matter

jurisdiction to exist, the federal court must be granted the authority to preside over

the “case or controversy” by the U.S. Constitution or by federal statute. Id. There

are also exceptions to a federal court’s exercise of subject matter jurisdiction,

including the domestic relations exception and the Rooker-Feldman doctrine.


      The domestic relations exception “. . . divests the federal courts of power to

issue divorce, alimony and child custody decrees.” Ankenbrandt v. Richards, 504

U.S. 689, 703 (1992). Among other concerns, the rule is premised on “ . . .state

courts [being] more eminently suited to work of this type than are federal courts,


                                         10
       Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 11 of 15




which lack the close association with state and local government organizations

dedicated to handling issues that arise out of conflicts over divorce, alimony, and

child custody decrees.” Id. at 704. Although the complaint is styled as alleging a

violation of Plaintiff’s constitutional rights and the federal criminal code, the Court

lacks the jurisdiction to enter the child custody orders that Plaintiff seeks. See

Rabinowitz v. New York, 329 F. Supp. 2d 373, 376 (E.D.N.Y. 2004)(“Federal courts

will dismiss actions aimed at changing the results of domestic proceedings,

including orders of child custody.”); Mitchell-Angel v. Cronin, 101 F.3d 108 (2d Cir.

1996)(same).


      Relatedly, the Rooker-Feldman doctrine precludes lower federal courts’

exercise of jurisdiction over cases which are essentially appeals from state court

judgments. Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 84 (2d Cir. 2005).

The doctrine exists because the federal district court “has no authority to review

final judgments of a state court in judicial proceedings.” District of Columbia Court

of Appeals v. Feldman, 460 U.S. 462, 482 (1983). “To do so would be an exercise of

appellate jurisdiction,” which only the U.S. Supreme Court possesses over state-

court judgments insofar as they raise a federal issue. Rooker v. Fidelity Trust Co.,

263 U.S. 413, 416 (1923).


      The doctrine is limited to “cases brought by state-court losers complaining

of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284

(2005). There are four requirements for the application of the Rooker-Feldman

                                          11
        Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 12 of 15




doctrine: (1) the party raising the claim must have lost in state court; (2) that party’s

injuries must be caused by the state court judgment; (3) that party’s claims must

invite the district court to review and reject the state court judgment; and (4) the

state court judgment must have been rendered prior to the commencement of the

federal court proceedings. See Vossbrinck v. Accredited Home Lenders, Inc., 773

F.3d 423, 426 (2d Cir. 2014); Hoblock, 422 F.3d at 85 (interpreting the requirements

set forth by Exxon Mobil Corp. as a four-factor test).


       Here, the Court found that all four requirements of the Rooker-Feldman

doctrine were met. Plaintiff is the state court loser, as she sought custody of her

children but her parental rights were terminated. Plaintiff’s alleged injuries are

caused by the state court judgment-an issue made clear by the equitable relief she

seeks. Plaintiff’s claim invites the Court to review and reject the state court

judgment. The judgment is final, and Plaintiff’s appeal was dismissed. Therefore,

the Court could not exercise jurisdiction over Plaintiff’s domestic relations claim.


       On reconsideration, Plaintiff does not address the application of the four-

factor test but instead concedes that her complaint is “essentially an appeal

action.” [Mot. for Recons. at 2]. Plaintiff clarifies that “it was always plaintiff’s

position that the trial judge, Marcia Gleeson, had erred in her finding and the

inadequacy of her reasoning for reaching the decision [terminating plaintiff’s

parental rights].” [Id.].


       Plaintiff exercised her appeal rights but was unsuccessful because her

attorney failed to pay the filing fee and the Appellate Court denied his motion to file


                                           12
        Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 13 of 15




a late appeal. [Id. at 2-3]. Plaintiff argues that the Appellate Court erred in

dismissing her appeal and denying Attorney Hardy’s motion under Conn. Practice

Book § 11-11 and Jackson v. Jackson, AC 38858 (Conn. App. Nov. 1, 2016). [Id. at

3-5]. She argues that the decision “…continue[s] to deny the [Plaintiff] the

opportunity to seek review on appeal of the trial court decision to terminate her

parental rights.” [Id. at 4]. She argues that the issues now before this Court are as

follows:


        (a) Did the Connecticut Appellate court abuse its power and/ or discretion in
        denying Plaintiffs motion to appeal the termination of parental rights?

        (b) Did the trial judge err in law by the issuance of a termination of parental
        rights?

        (c) Did the State's attorney abuse its judicial power in committing the
        children to the State and not to biological relatives?

[Id.]

        As to remedies, Plaintiff argues that:


         . . . [her] only remedy in this case, it appears, would be an action under 42
        U.S.C. § 1983 for deprivation of rights against the State of Connecticut/
        Appellate Court to invite this district court review and rejection of the Family
        Court's order of disposition and recover the two children which she claims
        she should have been reunited.
[Id. at 5]

        These arguments make plain that Plaintiff’s legal injuries were caused by the

state court’s adverse final judgment and she seeks an order from the federal court

reversing that decision. To put a finer point on it, Plaintiff’s arguments about the

merits of the trial court’s or Appellate Court’s decisions have no bearing on

whether the Court has subject matter jurisdiction over the action. This Court

renders no opinion about the merits of the custody decision or whether the


                                           13
       Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 14 of 15




dismissal of Plaintiff’s appeal was in error. To do so would constitute consideration

of a de facto appeal prohibited by Rooker-Feldman.


      The Court also reviewed the legal authority cited in Plaintiff’s motion. State

v. Mobley, 240 N.C. 476, 83 S.E. 2D 100 (1954) is a North Carolina Supreme Court

case reversing a criminal conviction for resisting arrest. There, applying North

Carolina law, the court held that the state failed to make a prima facie showing of

probable cause for a warrantless arrest on charges of public drunkenness. Id. at

485. Since there was no evidence showing that the defendant used excessive force

in resisting the unlawful arrest, dismissal of the resisting arrest charges was

required. Id. Plaintiff does not cite Mobley for a specific proposition of law and the

case is not germane to any issue in Plaintiff’s action. Mobley does not constitute a

controlling decision overlooked by the Court as required by the reconsideration

standard. Shrader v. CSX Transp., Inc., 70 F.3d at 257.


      In addition to Mobley, Plaintiff also makes passing reference to 18 U.S.C. §

242. Section 242 makes it a crime for a person, acting “under color of any law,” to

“willfully” deprive an individual of “any rights, privileges, or immunities secured or

protected by the Constitution or laws of the United States.” 18 U.S.C. § 242. As the

Court held previously, Section 242 does not provide a private right of action. See

Hill v. Didio, 191 F. App'x 13, 14 (2d Cir. 2006)(holding that 18 U.S.C. §§ 241, 242

does not provide a private right of action); see also Robinson v. Overseas Mil. Sales

Corp., 21 F.3d 502, 511 (2d Cir. 1994)(same). Plaintiff does not cite any controlling

authority on this issue.



                                         14
       Case 3:20-cv-00693-VLB Document 19 Filed 07/23/21 Page 15 of 15




      Plaintiff also attached what appears to be an outline of a legal argument for

Plaintiff’s child custody case. For reasons discussed above, the adjudication of

Plaintiff’s custodial rights cannot be addressed by the Court.


      Finally, the relevance of the attorney disciplinary decision attached to

Plaintiff’s third motion is not readily apparent. According to the complaint, Plaintiff

and Attorney Josephine Miller entered an attorney-client relationship. [Compl. at

11]. Attorney Miller is not a party to this action and there are no allegations related

to her in the complaint. Attorney Miller’s suspension by the Connecticut state

courts in 2018 and reciprocal discipline imposed by this District is not germane to

the issues that warranted dismissal of Plaintiff’s complaint. Consequently, it does

not constitute controlling data overlooked by the Court as required by the

reconsideration standard.


                                     Conclusion


      For the above stated reasons, the Court DENIES Plaintiff’s motions for

reconsideration.


                                               IT IS SO ORDERED.

                                               ________/s/_____________
                                               Hon. Vanessa L. Bryant
                                               United States District Judge



Dated at Hartford, Connecticut: July 23, 2021




                                          15
